Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00520-CV

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF B.C. As a
                          Mentally Ill Person

                   From the Probate Court No. 1, Bexar County, Texas
                             Trial Court No. 2013MH2178
                    Honorable Polly Jackson Spencer, Judge Presiding

     BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, this appeal is DISMISSED.

     SIGNED October 23, 2013.


                                             _________________________________
                                             Rebeca C. Martinez, Justice